DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/13/2020 and 4/12/2021 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract is consistent with the requirements set forth in the MPEP 608.01(b).
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



 	Claims 1-3, 7, 11, 13 and 16-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi et al. US PGPub. 2015/0008399. 	Regarding claim 1, Choi teaches a display device (11, fig. 2) [0034], comprising:  	a pixel electrode (121, fig. 2) [0040];  	a pixel defining layer (PDL, fig. 2 and 7) [0065] on the pixel electrode (121), and having a pixel opening (region overlapping EF, fig. 2; hereinafter called EF) [0043] that exposes at least a portion of the pixel electrode (121);  	an emission layer (EL, fig. 2) [0038] on the pixel electrode (121) at the pixel opening (EF);  	an opposite electrode (122, fig. 2) [0040] on the emission layer (EL);  	a first refractive layer (f2, fig. 2) [0057] on the opposite electrode (122), and having a first refractive index [0057], and a refractive opening (also overlapping EF an containing f2, fig. 2; hereinafter called f1’) that overlaps with the pixel opening (EF); and  	a second refractive layer (f1, fig. 2) [0057] on the (sidewall of, fig. 2) first refractive layer (f2), and having a second refractive index [0057] greater than the first refractive index,  	wherein a minimum gap between the pixel opening (EF) and the refractive (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -1 µm ≤ minimum gap (0) ≤ 2.5 µm) greater than or equal to -1 µm and less than or equal to 2.5 µm, and wherein a width (BW or UW of fig. 6 are the same width in fig. 2) [0062] of the refractive opening (f1’) is less than a width of the pixel opening (EF) when the minimum gap is negative, and the width of the refractive opening (f1’) is greater than the width of the pixel opening (EF) when the minimum gap is positive (Choi et al., fig. 2).  	The phrase/limitation “wherein a width of the refractive opening is less than a width of the pixel opening when the minimum gap is negative, and the width of the refractive opening is greater than the width of the pixel opening when the minimum gap is positive” is considered to simply be a functional description does not carry patentable weight absent any new and unobvious functional relationship with the known product or method. See MPEP 2111.05 because the limitation simply describes the conditions of the width of the refractive opening that creates a positive or negative value for the minimum gap and does not positively recite that any or both conditions must be met.   	The prior art, Choi, teaches a condition in which the gap is zero (neither positive nor negative.) The claims must positively recite that the minimum gap cannot be zero or specify one of the two conditions of the width of the pixel opening and the refractive opening that creates a negative or positive minimum gap.
 	For instance, the limitation “wherein a width of the refractive opening is less than a width of the pixel opening when the minimum gap is negative, and the width of the refractive opening is greater than the width of the pixel opening when the minimum gap is positive” can be amended as such “wherein a width of the refractive opening is either less than a width of the pixel opening  so that the minimum gap is negative,  or the width of the refractive opening is greater than the width of the pixel opening  so that the minimum gap is positive” to overcome the current grounds of rejection. 	Regarding claim 2, Choi teaches the display device of claim 1, wherein a value obtained by subtracting the width (EF) of the pixel opening (EF) from the width (BW/UW) of the refractive opening is  (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -2 µm ≤ minimum gap (0) ≤ 5 µm) greater than or equal to -2 µm and less than or equal to 5 µm (Choi et al., fig. 2) 	Regarding claim 3, Choi teaches the display device of claim 1, wherein the refractive opening (f1’) has a planar shape (square shape, see fig. 4) same as a planar shape of the pixel opening (EF) (Choi et al., fig. 2 and 4).  	Regarding claim 7, Choi teaches the display device of claim 1, wherein an upper surface of the second refractive layer (f1) is planarized (flat, fig. 2) (Choi et al., fig. 2)  	Regarding claim 11, Choi teaches a display device (11, fig. 2) [0034], comprising:  	first to third pixel electrodes (121, fig. 2; fig. 2 shows 3 pixel regions EF) [0040];  	a pixel defining layer (PDL, fig. 2 and 7) [0065] on the first to third pixel electrodes (121), and having first to third pixel openings (region overlapping EF, fig. 2; hereinafter called EF) [0043] that expose the first to third pixel electrodes (121), respectively; 	 first to third emission layers (EL, fig. 2) [0038] on the first to third pixel electrodes (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -1 µm ≤ minimum gap (0) ≤ 2.5 µm) greater than or equal to -1 µm and less than or equal to 2.5 µm, and  	wherein a width of each of the first to third refractive openings (EF) is less than a width of each of the first to third pixel openings (f1’) corresponding thereto when the first to third minimum gaps are negative, and the width of each of the first to third refractive openings (f1’) is greater than the width of each of the first to third pixel openings (EF) “wherein a width of each of the first to third refractive openings is less than a width of each of the first to third pixel openings corresponding thereto when the first to third minimum gaps are negative, and the width of each of the first to third refractive openings is greater than the width of each of the first to third pixel openings corresponding thereto when the first to third minimum gaps are positive” is considered to simply be a functional description does not carry patentable weight absent any new and unobvious functional relationship with the known product or method. See MPEP 2111.05 because the limitation simply describes the conditions of the width of the refractive opening that creates a positive or negative value for the minimum gap and does not positively recite that any or both conditions must be met.    	The prior art, Choi, teaches a condition in which the gap is zero (neither positive nor negative.) The claims must positively recite that the minimum gap cannot be zero or specify one of the two conditions of the width of the pixel opening and the refractive opening that creates a negative or positive minimum gap.
 	For instance, the limitation “wherein a width of each of the first to third refractive openings is less than a width of each of the first to third pixel openings corresponding thereto when the first to third minimum gaps are negative, and the width of each of the first to third refractive openings is greater than the width of each of the first to third pixel openings corresponding thereto when the first to third minimum gaps are positive” can be amended as such “wherein a width of each of the first to third refractive openings is either less than a width of each of the first to third pixel opening  so that the first to third minimum gaps is negative,  or the width of each of the first to third refractive opening is greater than the width of each of the first to third pixel opening  so that the first to third minimum gaps is positive” to overcome the current grounds of rejection. 	Regarding claim 13, Choi teaches the display device of claim 11, wherein the first emission layer (EL in first/left pixel, fig. 2), the second emission layer (EL in second/center pixel, fig. 2), and the third emission layer (EL in third/right pixel, fig. 2)are configured to emit a red light, a green light, and a blue light, respectively [0051] (Choi et al., fig. 2, [0051]).  	Regarding claim 16, Choi teaches the display device of claim 13, wherein the third minimum gap (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -1 µm ≤ minimum gap (0) ≤ 2.5 µm) is less than or equal (the same zero gap, the same widths for all pixels, fig. 2) to the first minimum gap (Choi et al., fig. 2).  	Regarding claim 17, Choi teaches the display device of claim 11, wherein each of a value obtained by subtracting the width (EF) of the first pixel opening (EF of the first/right pixel) from the width of the first refractive opening (f1’ of the first/right pixel), a value obtained by subtracting the width of the second pixel opening (EF of the second/center pixel) from the width of the second refractive opening (f1’ of the second/center pixel), and a value obtained by subtracting the width of the third pixel opening (EF of the third/right pixel) from the width of the third refractive opening (f1’ of the third/right pixel) is (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -2 µm ≤ minimum gap (0) ≤ 5 µm) greater than or equal to -2 µm and less than or equal to 5 (zero since the pixel opening and the refractive opening are the same width and/or the edge of the pixel defining layer and the edge of the first refractive layer as the same, the minimum gap is zero and zero falls within the range of -1 µm ≤ minimum gap (0) ≤ 2.5 µm) greater than or equal to -1 µm and less than or equal to 2.5 µm, and “wherein a width of the first refractive layer is greater than a width of the pixel defining layer when the minimum gap is negative, and the width of the first refractive layer is less than the width of the pixel defining layer when the minimum gap is positive” is considered to simply be a functional description does not carry patentable weight absent any new and unobvious functional relationship with the known product or method. See MPEP 2111.05 because the limitation simply describes the conditions of the width of the refractive opening that creates a positive or negative value for the minimum gap and does not positively recite that any or both conditions must be met.   	The prior art, Choi, teaches a condition in which the gap is zero (neither positive nor negative.) The claims must positively recite that the minimum gap cannot be zero or specify one of the two conditions of the width of the pixel opening and the refractive opening that creates a negative or positive minimum gap.
 	For instance, the limitation “wherein a width of the first refractive layer is greater than a width of the pixel defining layer when the minimum gap is negative, and the width of the first refractive layer is less than the width of the pixel defining layer when the minimum gap is positive” can be amended as such “wherein a width of the first refractive layer is either greater than a width of the pixel defining layer  so that the minimum gap is negative,  or the width of the first refractive layer is less than the width of the pixel defining layer  so that the minimum gap is positive” to overcome the current grounds of rejection.  	Regarding claim 20, Choi teaches the display device of claim 19, wherein a value obtained by subtracting the width of the first refractive layer (f2) from the width of the pixel defining layer (PDL) is (zero since the pixel opening and the refractive opening are the same width, the gap is zero and zero falls within the range of -2 µm ≤ minimum gap (0) ≤ 5 µm) greater than or equal to -2 µm and less than or equal to 5 µm.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) 
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US PGPub. 2015/0008399 as applied to claim 1 above, and further in view of Oota US PGPub. 2006/0290274.
 	Regarding claim 4, Choi does not teach the display device of claim 1, wherein the first refractive layer (f2) comprises a photoresist. The first refractive layer being the layer with the lower refractive index [0057]. 	However, Oota teaches a display device (fig. 2) comprising a first/low refractive layer (120, fig. 2) [0035], wherein the first/low refractive layer (120) comprises a photoresist [0035] (Oota, fig. 2, [0035]).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the first/low refractive layer of Choi with the material of the first/low refractive index layer of Oota because photoresist is a well-known low refractive layer and such substitution is art recognized equivalence for the same purpose to obtain predictable results such as a display device with good display quality (Oota, [0011]) (see MPEP 2144.06).
 	Regarding claim 5, Choi does not teach the display device of claim 1, wherein the first refractive layer (f2) comprises acrylic resin. The first refractive layer being the layer with the lower refractive index [0057]. 	However, Oota teaches a display device (fig. 2) comprising a first/low refractive layer (120, fig. 2) [0035], wherein the first/low refractive layer (120) comprises a acrylic .


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US PGPub. 2015/0008399 as applied to claim 1 above, and further in view of Toumiya et al. US PGPub. 2011/0024857.

 	Regarding claim 6, Choi does not teach the display device of claim 1, wherein the second refractive layer (f1) comprises siloxane, and at least one from among zirconium oxide, aluminum oxide, and titanium oxide. The second refractive layer being the higher refractive index layer. 	However, Toumiya teaches an electronic device (10, fig. 1-2) [0042] and [0117] comprising a second/high refractive index layer (40, fig. 2) [0093], wherein the second refractive layer (40) comprises siloxane [0093], and at least one from among zirconium oxide, aluminum oxide, and titanium oxide (titanium oxide fine particles, [0093]) (Toumiya et al., fig. 2, [0093]). 	At the time before the invention was effectively filed, it would have been obvious .


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US PGPub. 2015/0008399 as applied to claim 1 above, and further in view of Tokuda US PGPub. 2018/0138458.
 	Regarding claim 8, Choi does not teach the display device of claim 1, further comprising: a thin film encapsulation layer between the opposite electrode (122) and the first refractive layer (f2), and comprising a planarized upper surface. 	However, Tokuda teaches a display device (fig. 3) comprising: a thin film encapsulation layer (116, fig. 3) [0042] between the opposite electrode (115, fig. 3) [0042] and the first refractive layer (117, fig. 2) [0042], and comprising a planarized (at least the portion in between the layer 17 and 115 is planar/flat, fig. 3) upper surface (Tokuda, fig. 3, [0042]). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi by adding the thin film encapsulation in the manner as taught by Tokuda such that a thin film .


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. US PGPub. 2015/0008399 as applied to claim 1 above, and further in view of Son et al. US PGPub. 2016/0266296.
 	Regarding claim 10, Choi does not teach the display device of claim 1, further comprising: a polarizing layer on the second refractive layer (f1). 	However, Son teaches a display device (104, fig. 7) [0144] comprising: a polarizing layer (110, fig. 7) [0062] on the display panel (301, fig. 7) [0145] (Son et al., fig. 7). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the display device of Choi by adding the polarizing layer over the display panel as taught by Son such that the polarizer is on the second refractive layer because polarizers are well known in the art and such material/structure are art recognized and suitable for the intended purpose of preventing reflection of external light in the display device (Son et al., [0062]) (see MPEP 2144.07).

Allowable Subject Matter
Claims 9, 12 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	a display device comprising “an input sensing layer between the thin film encapsulation layer and the first refractive layer, wherein the first refractive layer covers the input sensing layer” as recited in claim 9 in combination with the rest of the limitations of claims 1 and 8; 	a display device wherein “at least one from among the first minimum gap, the second minimum gap, and the third minimum gap is different from the others” as recited in claim 12 in combination with the rest of the limitations of claim 11; 	a display device wherein “the second minimum gap is less than the first minimum gap” as recited in claim 14 in combination with the rest of the limitations of claims 11 and 13; and 	a display device wherein “the third minimum gap is greater than the second minimum gap” as recited in claim 15 in combination with the rest of the limitations of claims 11 and 13. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892